Exhibit 10.15

 

 

FIRST AMENDMENT TO FACILITY LEASE AGREEMENT

 

This First Amendment to Facility Lease Agreement (“First Amendment”)  is entered
into as of the 27th day of October, 2016, between MRT of Kentfield CA-LTACH,
LLC, a Delaware limited liability company (“Landlord”) and 1125 Sir Francis
Drake Boulevard Operating Company, LLC, d/b/a Kentfield Rehabilitation and
Specialty Hospital, a Delaware limited liability company and wholly owned
subsidiary of Vibra Healthcare, LLC (“Tenant”).

RECITALS:

 

WHEREAS, Landlord and Tenant are parties to that certain Facility Lease
Agreement dated August 1, 2014 (the “Facility Lease”).

WHEREAS, pursuant to Section 1.05 of the Facility Lease, the Landlord has leased
to Tenant certain premises described in the Facility Lease for an Initial Fixed
Annual Rent of Four Million Four Hundred Sixty-Two Thousand Five Hundred and
No/100 Dollars ($4,462,500.00).  

WHEREAS, pursuant to the provisions of Section 4.02 of the Facility Lease, there
have been certain escalations of the Fixed Annual Rent.

WHEREAS, Landlord and Tenant have agreed to amend the terms of the Facility
Lease to increase the Fixed Annual Rent and the corresponding Fixed Monthly Rent
as more particularly provided  below.

WHEREAS, Landlord and Tenant have further agreed to amend Sections 1.02 and 3.02
of the Facility Lease to extend the Term of the Facility Lease by two (2) years,
or until December 31, 2031, all as more particularly provided below.

NOW, THEREFORE, pursuant to the foregoing, and in consideration of the mutual
covenants and agreements contained in the Facility Lease and herein, the
Facility Lease, effective as of the Effective Date, is hereby modified and
amended as set out below:

1.

Definitions.  

All capitalized terms used herein shall have the same meaning as defined in the
Facility Lease, unless otherwise defined in this First Amendment.

2.

Amendment of Fixed Annual Rent and Amendment of Defined Term.

Section 4.02(a) of the Facility Lease is hereby modified and amended by deleting
the first sentence of Section 4.02(a) in its entirety and inserting in its place
the following:  

“(a)

Fixed Annual Rent.  Tenant shall pay Landlord an annual Fixed Annual Rent (the
“Fixed Annual Rent”) in the sum of Five Million Two Hundred Ninety-Six Thousand
Six Hundred Ninety-Six and No/100 Dollars ($5,296,696.00) payable in advance in
equal monthly installments of Four Hundred Forty-One Thousand Three Hundred
Ninety-One and 33/100 Dollars ($441,391.33) (“Fixed Monthly Rent”).”  

 

 

--------------------------------------------------------------------------------

 

Correspondingly, the definition “Fixed Annual Rent” appearing in Exhibit “A”
shall be deleted and replaced with the following:  

“Fixed Annual Rent” has the meaning set forth in Section 4.02(a), as amended
from time to time.”

The amendment to the Fixed Annual Rent set forth above shall become effective
with the installment of Fixed Monthly Rent due and payable beginning December 1,
2016.

3.

Term Expiration Date.

Section 1.02 of the Facility Lease is hereby modified and amended by deleting
Section 1.02 in its entirety and inserting in its place the following:  

“Section 1.02.  Initial Term Expiration Date.  December 31, 2031.”

4.

Initial Term.

Section 3.01 of the Facility Lease is hereby modified and amended by deleting
Section 3.01 in its entirety and inserting in its place the following:  

“Section 3.01.   Initial Term.   The term of this Lease (“Initial Term”) and
Tenant’s obligation to make any and all payments required under this Lease shall
commence on the Effective Date (also known herein as the “Lease Commencement
Date”) and expire on December 31, 2031 (the “Expiration Date” or “Lease
Expiration Date”) unless extended as described below. The time period during
which this Lease shall actually be in effect, including any Extension Term, if
any, is referred to as the “Lease Term”.”

5.

Ratification and Conflicts.

With the exception of those terms and conditions specifically modified and
amended herein, the Facility Lease shall remain in full force and effect in
accordance with all its terms and conditions.  In the event of any conflict
between the terms and provisions of this First Amendment and the terms and
provisions of the Facility Lease, the terms and provisions of this First
Amendment shall supersede and control.

6.

Counterparts.

This First Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, and all of such counterparts shall constitute
one agreement.  To facilitate execution of this First Amendment, the parties may
execute such counterparts and exchange copies of such executed counterparts via
telefax or e-mail, and such telefaxed or emailed copies shall serve as
originals.

7.

No Further Amendment.

Except as set forth in this First Amendment, the Facility Lease, as previously
amended and as amended by this First Amendment, shall remain unmodified and is
hereby ratified and confirmed in all respects as of the Effective Date.

 

2

--------------------------------------------------------------------------------

 

[This space was intentionally left blank.  Signatures

can be found on the following page.]

 

3

--------------------------------------------------------------------------------

Exhibit 10.15

IN WITNESS WHEREOF, the undersigned have executed and delivered this First
Amendment to Facility Lease Agreement as of October 27, 2016 (herein the
“Effective Date”).

LANDLORD:

 

MRT OF KENTFIELD CA – LTACH, LLC, a Delaware limited liability company

 

 

By:  /s/ Forrest Gardner

 

Name:  Forrest Gardner

 

Title: SVP, Asset and Investment Management

 

 

 

TENANT:

 

1125 SIR FRANCIS DRAKE BOULEVARD OPERATING COMPANY, LLC

d/ b/a KENTFIELD REHABILITATION AND SPECIALTY HOSPITAL

 

 

By:  /s/ Clint Fegan

Clint Fegan

Secretary

 

 

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT AND CONSENT OF GUARANTORS

 

In connection with that certain Continuing Lease Guaranty (Vibra Healthcare, LLC
and Vibra Healthcare II, LLC) (“Guaranty”) made by Vibra Healthcare, LLC, a
Delaware limited liability company and Vibra Healthcare II, LLC, also a Delaware
limited liability company (each, a “Guarantor” and collectively, the
“Guarantors”), in favor of MRT of Kentfield CA – LTACH, LLC, a Delaware limited
liability company, or its assignee (the “Landlord”) dated as of August 1, 2014,
the undersigned Guarantors hereby [i] consent to the foregoing First Amendment
to Facility Lease Agreement (“Amendment”); [ii] agree to be bound by the terms
and provisions of the Amendment to the extent applicable to the undersigned
pursuant to the Guaranty; [iii] affirm the Guaranty of each Guarantor which
shall remain in full force and effect and shall continue to guarantee the full
payment of the Guaranteed Payments (expressly including the revised and
increased amounts set forth in Section 2 of the Amendment) and the Guaranteed
Obligations, in each case as described in the Guaranty; and [iv] waive any
suretyship or similar defenses arising in connection with the Amendment.  All
capitalized terms not defined herein shall have the meaning set forth in the
Amendment or in the Facility Lease, as applicable.

Tax I.D. No.:  ________________

Tax I.D. No.:  ________________

 

 

 

4550 Lena Drive

Mechanicsburg, Pennsylvania 17055

VIBRA HEALTHCARE, LLC, a Delaware limited liability company

VIBRA HEALTHCARE II, LLC, a Delaware limited liability company

 

 

By:/s/ Clint Fegan

Clint Fegan, Secretary

 

 

 